UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1564


TOMMY LEE STEVENS,

                Plaintiff - Appellant,

          v.

UNKNOWN NAME EMPLOYEE(S) OF US POSTAL SERVICE,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:12-cv-00451-D)


Submitted:   July 18, 2013                 Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tommy Lee Stevens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tommy Lee Stevens appeals the district court’s order

denying his motion to reopen his case.                The court previously

dismissed      his   civil    action    as   frivolous   under    28     U.S.C.

§ 1915(e)(2)(B) (2006).         We have reviewed the record and find

that   this    appeal   is   frivolous.      Accordingly,   we   dismiss    the

appeal for the reasons stated by the district court.              Stevens v.

Unknown Name Emp. of United States Postal Serv., No. 5:12-cv-

00451-D   (E.D.N.C.      Apr.   18,    2013).    We   dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                   DISMISSED




                                        2